Title: I. To William Hooper, 27 March 1776
From: Adams, John
To: Hooper, William


      
       Dear Sir
       
        ante 27 March 1776
       
      
      The Subject, on which you was pleased to request my Sentiments, is of infinite Importance to Mankind. Politicks is the Science of human Happiness—and the Felicity of Societies depends entirely on the Constitutions of Government under which they live. That puerile famous Couplet of a very great Poet, 
        
         “For Forms of Government let Fools contest
         That’s best administered, is best,”
        
        Shows him to have been less Attentive to the political and civil Part of History, than the poetical. He must have read and Studied for fanciful Images, not Social Institutions, because the Rectitude of Administration depends upon the Form; Some Species of Governments being always well administered, others never.
      If you can determine, what Form of Government, will produce the greatest Quantity of human Happiness, you will at once decide which is the best, this being the only Criterion. If you determine what the Dignity of human Nature, and the Happiness of Mankind consists in, you will decide what it is that produces the greatest Quantity of Happiness. Divines, Moralists, Philosophers, and Men of Pleasure all agree that it consists in Virtue. If there is a Form of Government, therefore, whose Principle or Foundation, is Virtue, will not all those Kinds of Men acknowledge, it to be better calculated to promote the general Happiness, than another, the Principle of which is Fear, or even Honour.
      I hold the Principle of Honour, Sacred—but am not ashamed to con­fess myself So much of a Grecian, or Roman, if not of a Christian as to think the Principle of Virtue of higher Rank in the Scale of moral Excellence, than Honour. Indeed Honour is but a Part, a very Small Part of Virtue. As to Fear, it is so base and brutal a Passion, that it dont deserve the Name of a Principle, and I think no Gentleman of this Age and Country will think it a Foundation of Government proper for Americans.
      The Spirit of the People, among whom I had my Birth and Education, which you know very well, was always republican, altho they never enjoyed a Constitution of Government conformable to that Spirit, as the whole of the Executive, with an enormous Prerogative, as well as two Branches of their Legislative, and the whole of their judicial Powers, were always in the Hands of the Crown. It was wholly owing to the Constitution of their Towns, which were Small Districts incorporated by an early Law, and vested with Powers to assemble frequently, deliberate, debate and act, upon many Affairs, together with the Establishment of Grammar Schools in every one of those Towns, that Such a Spirit was preserved, at all among the People.
      In my early Youth, the Works of Sidney, Harrington, Lock, Milton, Nedham, Neville, Burnet, Hoadley, were put into my Hands; and the miserable Situation of our Country, for fifteen Years past, has frequently reminded me of their Principles and Reasonings. They have convinced me that there is no good Government but what is Republican. The British Constitution itself is Republican, for I know of no better Definition of a Republic than this, that it is an Empire of Laws and not of Men: and therefore, as I look upon Republics to be the best of Governments So I think, that particular Form of Government, or in other Words, that particular Arrangement, and Combination of the Powers of Society, which is best calculated to Secure an exact and impartial Execution of the Laws, is the best Republic.
      Of Republics there is an infinite Variety, because the Arrangements of the Powers of Society, are capable of innumerable Diversifications.
      Now, sir, as good Government, is an Empire of Laws, the first Question, is, how shall your Laws be made?
      In a Society, or Community consisting of any considerable Number of People, inhabiting any considerable Extent of Territory, it is impossible, that the whole Body should assemble, for the Purpose of making Laws. They would be too numerous. They could not afford the Time or Expence. The first step to be taken then, is to depute Power from the many to a few of the most wise and virtuous. But by what Rules Shall you choose your Representatives? Agree, upon the Number of Persons, who shall have the Benefit of choosing one, or agree upon a District of Ground, the Inhabitants of which shall have that Priviledge, or agree upon the Quantity of Property, which shall be intituled to one. The principal Difficulty lies, and the greatest Care should be taken in constituting this Representative Assembly. It should be, in Miniature, an exact Portrait of the People at large. It should think, feel, reason, and act like them.
      That it may be the Interest of this Assembly, to do equal Right, and strict Justice upon all occasions, it must be an equal Representation of the People, or, in other Words, equal Interests among the People, Should have equal Interests in the Representative Body. No Art should be Spared to effect this, and to prevent, unfair, partial, and corrupt Elections: but Such Regulations are better made in Times of greater Tranquility than the present, and they will grow of themselves naturally when all the Powers of Society and Government, come to be in the Hands of the Peoples Friends. At present it will be wisest and Safest to go on in old established Methods to which the People are reconciled by Habit.
      Having obtained a Representation of the People in one Assembly, the Question arises, whether it is wisest to leave all the Powers of Legislation in this single Body, or to make your Legislature more complex? I think a People cannot be long happy or free, whose Laws are made only by one Assembly: my Reasons for this opinion are these.
      1. A Single Assembly is liable to all the Frailties, Vices and Follies of an Individual.—subject to fits of Humour, Caprice, Passion, Prejudice, hasty Results, and absurd Judgment, which ought to be corrected by some controuling Power.
      2. A Single Assembly, is apt to be avaricious, and in time, would not Scruple to exempt itself from Burthens, which it would lay, without Feeling, upon its Constituents.
      3. A Single Assembly is apt to grow ambitious, and vote itself perpetual. Witness the Case of Holland, whose Assembly first voted that they should hold their Seats Seven years, then for Life, and after some time they had the Modesty to determine, that when a Vacancy happened by Death or otherwise, they themselves would fill it up, without applying to the Constituents of the deceased Member.
      4. An Assembly cannot exercise the executive Power, for Want of two essential Properties, Secrecy and Dispatch: now, if an executive Power is constituted distinct from the Legislature, and the Legislative consists of only one Assembly, there will naturally grow a Coldness, —an opposition—and at length a downright civil War, between the Legislative and Executive.
      5. Because a Representative Assembly is Still less qualified to exercise the judicial Power, being too numerous, and generally too little Skilled in those voluminous Collections of Laws, which are necessary to be thoroughly understood, and most carefully observed, in order to obtain a uniform, Steady and impartial Administration of Justice.
      Therefore I lay it down as a Maxim that the judicial Power should be distinct both from the Legislative and Executive. Now if you have your Legislative in one Assembly, and Executive in another, and the judicial Power leans to either, it will naturally join with that, and overballance, overbear, and overturn the other.
      The Legislature, therefore, should consist of more than one Assembly. Let the Representative Body then, elect by Ballot, from among themselves or their Constituents, a distinct Assembly to consist of the most experienced, accomplished, and virtuous Men, which for the Sake of Perspicuity we will call a Council. It may consist of any Number you please—Say Twenty or thirty.
      When these two Bodies are thus constituted, an Inquiry will arise, is the Legislature compleat? I think not. There should be a third Branch which for the Sake of preserving old Style and Titles, you may call a Governor whom I would invest with a Negative upon the other Branches of the Legislature and also with the whole Executive Power, after divesting it of most of those Badges of Domination call’d Prerogatives. I know that giving the Executive Power a Negative upon the Legislative, is liable to Objections, but it seems to be attended with more Advantages than Dangers, especially if you make this Officer elective annually, and more especially if you establish a Rotation by which no Man shall be Governor for more than three years. Annually elective, he may be allowed a free and independent Exercise of his Judgment, because he will have So much Regard for the People, the Representatives, and Council that he would Seldom exercise this Right, except in Cases, the public Utility of which would be conspicuous, and Some such Cases would happen. However, if you like it better, give him only a casting Voice in Council.
      In the present State of America, when by an Act of Parliament, We are put out of the Royal Protection, and it is become necessary to assume Government for immediate Security, the Governor should be chosen by joint Ballot of both Houses. In the Same manner a Lieut. Governor, Secretary, Treasurer, Comissary, and Attorney General, may be chosen.
      
      The Governor, by and with and not without the Advice and Consent of the Council should nominate and appoint all Judges, Justices, and all other Officers civil and military, who should have Commissions Signed by the Governor and under the Seal of the Colony. If you choose to have a Government more popular Still you may let all Officers be chosen by one House, concurred by the other and consented to by the Governor, Sheriffs should be chosen by the Freeholders of the Counties.
      Indeed the whole of this Plan is callculated for the present Emergency. The Legislature thus constituted will have Power to make any Alterations from Time to Time, to Supply Defects which Experience may point out. It may indeed give the Election of the whole Government, annually to the People at large as in Connecticutt.
      The Stability of Government, in all its Branches, the Morals of the People, and every Blessing of Society depends so much upon a true Interpretation of the Laws, and an impartial Administration of Justice, that the Judges Should always be Men of learning and Experience in the Laws, exemplary Morals, great Patience, Calmness, Coolness and Attention. Should not have their Minds distracted with complicated jarring Interests, or be Subservient to any Man or Body of Men, or more complaisant to one than another. To this End, they should hold Estates for Life in their Offices, and their Salaries Should be fixed by Law. By holding Estates for Life, I mean their Commissions Should be during good Behaviour.
      Such a Constitution as this naturally and necessarily introduces universal Knowledge among the People, and inspires them, with a conscious Dignity, becoming Freemen; good Humour, good Manners and good Morals. Virtue, Honour, and Civility become fashionable. That Elevation of Sentiment, which is mechannichally introduced by such a Government, makes the common People bold, brave and enterprizing. That Ambition which is inspired by it into every Rank and order of Men, makes them industrious, sober and frugal. In such a Government, you will find some Elegance perhaps, but more Solidity. Some Politeness, but more Civility. Some Pleasure but more Business.
      If you compare a Country where such a Government prevails with the Regions of Domination whether monarchical, or Aristocratical, you will think yourself in Arcadia or Elisium.
      But must not all Commissions run in the Name of the King? No. Let them run thus “The Colony of North Carolina to A. B. Greeting,” and be tested by the Governor.
      Must not all Writs run in the Name of the King? No. Let them run thus “The Colony of North Carolina, to the sheriff of &c.”—“you are hereby commanded,” &c. and let them be tested by the Chief Justice.
      Must not all Indictments conclude “Contra Pacem Domini Regis”? No. Let them conclude “against the Peace of the Colony of North Carolina, and the Dignity of the same” or “Majesty of the same” if you will.
      We have heard much, my dear sir, of a Continental Constitution—for my own Part I see no Occasion, for any but a Congress. Let every Colony please itself without Controul in its own Constitution. Let a fair and equitable Representation of every Colony, appear in Congress, and let the Authority of that great Council be Sacredly confined to three Cases, War, Trade, and Disputes between Colony and Colony.
      If the thirteen Colonies, were all possessed of such Forms of Government, and a Confederation for the above Purposes, was agreed on in Congress and ratified by the Assemblies, they would be unconquerable by all Europe.
      I must rely on your Friendship, not to expose me to ridicule or Censure, unnecessarily, for these imperfect Hints.
     